Citation Nr: 0500580	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-22 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in New Orleans, Louisiana.  The veteran voiced 
disagreement in October 2002 with the denial of service 
connection for hepatitis and PTSD and with the 20 percent 
disability rating assigned to his diabetes mellitus.  A 
statement of the case (SOC) was issued in December 2002; the 
veteran perfected his appeal in July 2003.

The veteran's July 2003 substantive appeal reflects that he 
requested a hearing before a Veterans Law Judge, formerly 
known as a Member of the Board.  The veteran was notified of 
the time, place, and location of the hearing by letter in 
April 2004.  The veteran failed to report for his scheduled 
hearing in August 2004 and his request for a hearing is 
therefore considered as withdrawn.  See 38 C.F.R. § 20.704(d) 
(2004).


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  The veteran's diabetes mellitus does not require 
regulation of activities.

3.  Competent medical evidence does not reflect that the 
veteran has been treated for, or diagnosed with, a hepatitis 
or PTSD.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.14, 4.119, Diagnostic Code 7913 (2004).

2.  Hepatitis was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

3.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In July 2001, the veteran filed an informal 
claim seeking service connection for disabilities to include 
diabetes mellitus, hepatitis, and PTSD.  Before adjudication 
of his service connection claims, the veteran was notified 
via letter in April 2002 of the evidence needed to 
substantiate service connection for the claimed conditions 
and that while VA would request medical evidence on his 
behalf, it was still his responsibility to support his claims 
with appropriate evidence.  The letter informed him that VA 
would obtain records at VA or other Federal facilities and 
would help him obtain records from any non-federal source 
that he identified.  He was also requested to inform the RO 
if he had no additional evidence to furnish.  

Subsequent to the veteran's notice of disagreement with the 
denial of service connection for hepatitis and PTSD and with 
his disability rating for diabetes mellitus as contained 
within the August 2002 rating decision, the veteran was 
issued a SOC in December 2002 that provided him with the full 
regulations regarding VA's duty to assist and the specific 
regulatory criteria for evaluating diabetes mellitus.  

Given the foregoing letter, together with the information 
provided in the SOC and the January 2004 Supplemental SOC 
(SSOC) which explained the criteria for awarding the benefits 
sought and the rationale for the RO's conclusions, the 
veteran may be considered informed to submit any pertinent 
evidence in his possession and he has been provided with 
every opportunity to submit evidence and argument in support 
of the claims decided herein, and to respond to VA notices.  
In fact, in March 2004 the veteran indicated that he had no 
additional evidence relevant to his claim and that he wanted 
his case forwarded to the Board.  Accordingly, the Board 
considers the VA's notice requirements have been met in this 
case.  See also VAOPGCPREC 8-03 (Dec. 22, 2003); 69 Fed. Reg. 
25180 (2004). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  A medical opinion has not been obtained in relation 
to the veteran's hepatitis and PTSD claims since the veteran 
has failed to identify or submit evidence of the claimed 
disabilities.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran was afforded a VA diabetes examination 
in September 2002.  See 38 C.F.R. § 3.159(c)(4) (2004).  The 
resulting report has been obtained.  His VA medical records 
and private medical evidence has been associated with his 
claims folder.  

In August 2002 and October 2003, the National Personnel 
Records Center (NPRC) informed the RO that the veteran's 
service records could not be located.  The NPRC determined 
that either the records were not at the facility or the 
records did not exist, and that further efforts to locate 
them at the NPRC would be futile.  The veteran was notified 
by the December 2002 SOC and the January 2004 SSOC that his 
service records were unable to be obtained.  Additionally, as 
a result of no current diagnosis of PTSD, a remand to verify 
the veteran's claimed stressors in the instant case would 
service no useful purpose.

The veteran has not identified additional evidence or 
authorized the request of evidence not of record.  Therefore, 
the Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive and futile.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 

Increased Rating for Diabetes

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Additionally, the 
evaluation of the same disability under various diagnosis, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2004).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  

In the current case, the veteran is evaluated as 20 percent 
disabled for his service-connected diabetes mellitus.  He 
contends that he is entitled to a 40 percent disability 
rating.  A 40 percent disability rating is warranted for 
diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2004).  A 60 percent disability rating requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.

An October 2001 letter from a private physician reflects that 
the veteran had elevated hemoglobin C fulfilling the 
diagnoses of diabetes mellitus.  The letter reflects that the 
veteran was first treated with Glucophage, an oral 
medication, and given diet instructions.  The letter shows 
that the veteran's insulin resistance progressed to the point 
where he required insulin supplementation by injection.  He 
was also instructed on a structured exercise program as an 
important part of his diabetes maintenance.

The September 2002 VA diabetes mellitus examination report 
reflects that the veteran took insulin for his diabetes.  A 
September 2002 VA hypertension examination report reflects 
that the veteran was on a low-salt, low-sugar diet and he 
denied any ketoacidotic or hyperglycemic reactions.  The 
veteran complained that his diabetes made him tired all the 
time.

The veteran's October 2002 notice of disagreement reflects 
that the veteran asserted that in addition to daily shots of 
insulin, he required a restricted diet and controlled 
activities due to his diabetes.

The veteran's VA treatment records have been thoroughly 
reviewed.  The treatment records reflect that in December 
2002 and June 2003 the veteran's insulin dosage was adjusted.  
A June 2003 VA treatment record shows that the veteran was 
counseled on the importance of regular exercise and physical 
activity to control his blood pressure and that while the 
veteran had a limited ability to exercise, he was encouraged 
to increase his physical activity as much as possible since 
any increase in activity may be beneficial in improving blood 
pressure control.  An October 2003 treatment record reflects 
that while the veteran needed to do better, he had improved 
control of his diabetes mellitus.

The evidence of record indicates that the veteran is 
prescribed insulin for his diabetes mellitus.  While the 
October 2001 letter from a private physician reflects that 
the veteran was instructed on the importance of a structured 
exercise program as a part of his diabetes maintenance, the 
evidence of record does not show that this structured 
exercise program included avoidance of strenuous occupational 
and recreational activities.  In fact, his VA treatment 
records reflect that, in relation to treatment for blood 
pressure, increased activity was recommended.  

The veteran, as a layperson, is not competent to indicate 
that his diabetes mellitus requires regulation of his 
activities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  As the objective evidence of record does not reflect 
that the veteran is required to regulate his activities due 
to his diabetes, his disability picture does not more closely 
approximate the criteria for a 40 percent disability rating.  
See 38 C.F.R. § 4.7 (2004).  

The Board has also considered the application of staged 
ratings.  In Fenderson v. West, the Court held that in the 
appeal of an initial assignment of a rating disability, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  12 Vet. App. 119, 126 (1999).  In this case, a 
review of the record does not reveal that the veteran's 
service-connected diabetes mellitus has worsened such that he 
meets the criteria for a disability rating in excess of 40 
percent at any point during the pendency of his appeal.  At 
no point during this appeal has he been required to regulate 
his activities due to his diabetes.  As such, a staged rating 
is not warranted in the instant case.

In short, the preponderance of the evidence is against the 
veteran's increased rating claim.  The Board notes that when 
the preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

In reaching this decision, the Board notes that while the 
medical evidence reveals that the veteran receives treatment 
for his service-connected disability on a regular basis, 
takes medication, and the veteran complains of tiredness, his 
disability picture does not present manifestations that could 
be regarded as presenting an exceptional or unusual 
disability and the evidence is not reflective of factors that 
take it outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the disability 
at issue does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2004).

Service Connection Claims

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Service connection for PTSD requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2004).

Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The October 2001 letter from a private physician reflects 
that the veteran was prescribed Xanex for anxiety symptoms.  
An August 2002 VA primary care note contains an assessment of 
anxiety by history.  The evidence of record does not contain 
evidence of treatment for or a diagnosis of PTSD.

The August 2002 VA primary care note also reflects that the 
veteran was a new patient to VA and he possibly had hepatitis 
C.  The assessment portion of the care note does not reflect 
hepatitis C.  Here, the VA medical record merely contains the 
veteran's history of possibly having hepatitis while the 
assessment portion of the medical record is silent to such a 
finding.  Evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  As such, the VA primary care note is not competent 
medical evidence that the veteran is diagnosed with 
hepatitis.

As previously noted, as a layman, the veteran is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  As such, while the veteran is competent to describe 
anxiety symptoms, he is not competent to render a medical 
opinion that indicates that he has PTSD.  Likewise, he is not 
competent to render a diagnosis vis-à-vis his hepatitis 
claim.

The veteran's July 2003 substantive appeal reflects that the 
veteran asserted that he was diagnosed with hepatitis B while 
on active duty.  As previously indicated, the veteran's 
service medical records were unable to be located at the 
NPRC.  The veteran, via his representative in the September 
2004 informal hearing presentation, argues that the fact that 
his service medical records are missing creates a heightened 
duty on the part of VA to develop his claim for benefits such 
that he should be provided a VA examination to determine 
whether he currently suffers from a disability.  In fact, 
when service medial records are missing, the Board has a 
heightened obligation to provide an explanation of reasons or 
bases for its findings and has a heightened duty to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Here, there is no 
competent evidence of the current presence of the claimed 
disability.  That is determinative and further assistance to 
the veteran is not in order.  See also Charles v. Principi, 
16 Vet. App. 370 (2002).

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Absent this, a basis upon which to 
establish service connection for the claimed disabilities of 
hepatitis and PTSD have not been presented, and the appeals 
are denied.  As the preponderance of the evidence is against 
the veteran's service connection claims, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107 
(West 2002).


ORDER

An increased rating for diabetes mellitus is denied.

Service connection for hepatitis is denied.

Service connection for PTSD is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


